                          Case 2:19-cv-00439-JCM-EJY Document 55
                                                              54 Filed 06/11/21 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          CHARLES J. LEE, ESQ.
                     3    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     6
                          Counsel for Defendants
                     7

                     8                                  UNITED STATES DISTRICT COURT

                     9                                         DISTRICT OF NEVADA

                   10

                   11     DANNY EISENBERG,                                    CASE NO.:      2:19-cv-00439-JCM-DJA

                   12                            Plaintiff,
                                                                              STIPULATION AND [PROPOSED]
                   13     vs.                                                 ORDER TO EXTEND TIME TO FILE
                                                                              MOTIONS IN LIMINE
                   14     J. PAUL WIESNER & ASSOCIATES,
                          CHARTERED, a Nevada Professional                    (FIRST REQUEST)
                   15     Corporation, doing business as RADIOLOGY
                          ASSOCIATES OF NEVADA; and PUEBLO
                   16     MEDICAL IMAGING, LLC, a Nevada limited
                          liability company,
                   17
                                                 Defendants.
                   18

                   19            The parties to this action, by and through their undersigned counsel, stipulate and agree to

                   20     extend the deadline to file motions in limine from June 11, 2021 to June 18, 2021. This is the first

                   21     request for an extension of time for this deadline, and the request is not made for the purpose of

                   22     delay. The parties submit that good cause appears for this extension, as the parties are working on

                   23     //

                   24     //

                   25     //

                   26     //

                   27     //

                   28     //
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00439-JCM-EJY Document 55
                                                              54 Filed 06/11/21 Page 2 of 2


                     1    finalizing a resolution to this matter and do not wish to incur additional fees and costs during that

                     2    process.

                     3     Dated this 11th day of June, 2021.                Dated this 11th day of June, 2021.

                     4     GARG GOLDEN LAW FIRM                              LAW OFFICES OF ROBERT P. SPRETNAK

                     5

                     6     By /s/ Anthony B. Golden                          By      /s/ Robert P. Spretnak
                             ANTHONY B. GOLDEN, ESQ.                               ROBERT P. SPRETNAK, ESQ.
                     7       3145 St. Rose Parkway, Suite 230                      8275 S. Eastern Avenue, Suite 200
                             Henderson, Nevada 89052                               Las Vegas, Nevada 89123
                     8       (702) 850-0202                                        (702) 454-4900
                             Counsel for Defendants                               Counsel for Plaintiff
                     9

                   10

                   11                                                  ORDER

                   12                                                   IT IS SO ORDERED:

                   13

                   14                                                                                   ____
                                                                        UNITED STATES DISTRICT COURT JUDGE
                   15                                                   UNITED STATES MAGISTRATE JUDGE
                   16
                                                                        DATED:        June 11, 2021
                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
